DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 08/25/2021 and the IDS filed 06/24/2021.

Claims 1-2, 4-5, 7-22 are pending.  Claims 1-2, 4-5, 7-10, 17, and 21-22 are being examined.  Claims 11-16 and 18-20 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 7, and 17 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashige (JP 2007015202 A) in view of Seto et al. (US 2009/0093359 A1).
Considering claims 1, 4, and 21-22, Iwashige teaches an article for removing one or more air pollutants from air comprising a non-woven material comprising at least one polymer and at least one component reactive with at least one air pollutant (Iwashige, [0001], [0014], [0035] and claims 1-3).  Iwashige teaches the non-woven material comprises at least one polymer selected from the claimed group by teaching polyester fibers and aromatic polyamide fibers (Iwashige, [0014]).  Iwashige teaches the at least one component is titanium dioxide particle (Iwashige, [0018] and [0035]).
Iwashige teaches the at least one component (i.e., titanium dioxide photocatalyst) has an average primary particle size of 0.1 mµ (100 nm) or less (Iwashige, [0030]).  A prima facie case of obviousness exists because the claimed range of an average particle size of about 5 to about 100 nm and about 5 nm to about 90 nm overlaps the range taught by Iwashige (see MPEP §2144.05(I)).
Iwashige teaches articles such as filters and masks (Iwashige, [0001], [0032], [0043]), he does not explicitly teach the article is a tablecloth, carpet, curtain, wallpaper, upholstery, towel, blanket, bed sheet, bedding bag, or rug.
However, Seto teaches a fiber fabric having a deodorant function, an antibacterial function and an antifouling function and capable of effectively removing VOCs can be widely applied to interior fiber fabrics such as curtains fabrics, carpet fabrics, wallpaper fabrics or upholstery fabrics, or interior fiber fabrics for use in automobiles, vehicles, ships or aircrafts (Seto, [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply an amount of Iwashige’s non-woven material (i.e., ultrafine fibers) to articles such as a tablecloth, carpet, curtain, wallpaper, upholstery, towel, blanket, bed sheet, bedding bag, or rug including to the claimed amounts of 5 to 99%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired deodorant/antibacterial function for the article with a reasonable expectation of success.
Iwashige teaches a composite structure laminated with an ultrafine fiber (Iwashige, abstract).  Iwashige teaches 0.5 g/m2 of polyacrylonitrile microfibers are laminated onto 12.4 g/m2 composite structure  (Iwashige, [0034]), which is equivalent to about 4 wt.% polyacrylonitrile (i.e., polymer) of the article (i.e., composite structure).  Thus, Iwashige teaches at least one polymer in a range of about 1 to about 20 wt.% and about 1 to about 10 wt.% of the article.
Moreover, Iwashige teaches that the amount of ultrafine fibers in the composite structure is a result effective variable relative to the structure of the filter unit which installs it and desire to achieve a particular pressure loss and desired contact efficiency (Iwashige, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of polymer in the article including to within the claimed ranges of 1-20 wt.% and 1-10 wt.%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired pressure loss and contact efficiency with a reasonable expectation of success.
Iwashige teaches the at least one reactive component is 0.1 to 10% by weight of the article; if the amount is less than 0.1% by weight, the ability to adsorb and decompose gaseous harmful chemicals is insufficient, if the amount exceeds 10% by weight, voids between fibers are easily crushed by an excess photocatalyst, resulting in increased loss (Iwashige, [0020]).  A prima facie case of obviousness exists because the claimed range of 5 wt.% to 15 wt.% of the article overlaps the range taught by Iwashige (see MPEP §2144.05(I)).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of the reactive component including to within the claimed range of 5-15 wt.% of the article.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired removal rate of pollutants while reducing article/catalyst loss with a reasonable expectation of success.
Considering claim 2, Iwashige teaches the component is homogeneously distributed throughout the non-woven material (Iwashige, [0030]).
Considering claim 5, it should be noted that the claims are directed to an article comprising a non-woven material comprising at least one polymer and at least one component reactive with at least one air pollutant.  Iwashige teaches the claimed article.  Thus, the article of Iwashige would be capable of removing one or more air pollutants from air comprising volatile organic compounds including the claimed volatile organic compounds.
Considering claim 7, Iwashige teaches the at least one reactive component is 0.1 to 10% by weight of the article; if the amount is less than 0.1% by weight, the ability 
Considering claim 8, Iwashige teaches the non-woven material comprises fibers having an average diameter of about 1 to about 100 µm (Iwashige, claim 1).
Considering claim 9, Iwashige teaches the fibers have an average diameter of about 3 to 30 µm by teaching fiber diameter of 25 µm (Iwashige, [0035]).
Considering claim 10, Iwashige teaches the fibers have a fiber areal weight (FAW) of about 10 to about 300 g/m2 (Iwashige, [0035]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iwashige (JP 2007015202 A) in view of Arai (US 2017/0226299 A1) and Goto et al. (US 2007/0028573 A1).
Considering claim 17, Iwashige teaches an article for removing one or more air pollutants from air comprising a non-woven material and about 0.1 to 10 wt.% of 
Iwashige does not explicitly teach the non-woven material has a FAW of about 30 to about 100 g/m2.
However, Arai teaches depending upon the application or the site where a fiber reinforced composite material is applied, the carbon fiber areal weight needs to be 2, more preferably 100 to 250 g/m2; when the fiber areal weight is less than 80 g/m2, the amount of dust retained is decreased and the strength of the material is lowered; when the fiber areal weight is higher than 300 g/m2, the thickness of the filter material is increased, and the filter material increases structural air-flow resistance (Goto, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the fiber areal weight of Iwashige’s filter to about 30 to about 100 g/m2.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired filtration capacity (i.e., amount of dust/pollutant retained) and desired structural air-flow resistance for the intended purpose (i.e., filter for internal combustion engine) with a reasonable expectation of success.
Iwashige teaches a composite structure laminated with an ultrafine fiber (Iwashige, abstract).  Iwashige teaches 0.5 g/m2 of polyacrylonitrile microfibers are laminated onto 12.4 g/m2 composite structure  (Iwashige, [0034]), which is equivalent to about 4 wt.% polyacrylonitrile (i.e., polymer) of the article (i.e., composite structure).  Thus, Iwashige teaches at least one polymer in a range of about 1 to about 20 wt.% of the article.
Moreover, Iwashige teaches that the amount of ultrafine fibers in the composite structure is a result effective variable relative to the structure of the filter unit which installs it and desire to achieve a particular pressure loss and desired contact efficiency .

Response to Arguments
Applicant’s arguments filed regarding Iwashige does fails to describe or suggest the reactive component is in the range of 5 wt.% to 15 wt.% having an average particle size of about 5 nm to 100 nm have been fully considered but are not persuasive.
In support of above argument, applicant cites paragraph [0030] of Iwashige wherein Iwashige discloses the method of supporting the photocatalyst (i.e., reactive component); Iwashige teaches that the photocatalyst has an average primary particle size of 0.1 µm or less; however, it should be noted that the concentration disclosed in the cited paragraph is not the amount of the reactive component in the final article but rather it is the concentration of the reactive component solution that is used to coat the support.  Iwashige clearly teaches that the final article comprises 0.1 to 10% by weight of the photocatalyst (i.e., reactive component) (Iwashige, claim 3 and paragraph [0020]).
Moreover, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734